Citation Nr: 1528384	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-32 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for renal cancer, to include as the result of exposure to herbicides and polychlorinated biphenyls (PCBs), and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for kidney cancer, to include as secondary to the service-connected diabetes mellitus, type 2.  The issues of entitlement to service connection for bilateral shoulder disabilities were granted in May 2012.

 In October 2010, the Veteran testified at a videoconference hearing, before the undersigned Veterans Law Judge. A copy of the hearing transcript has been associated with the record.

 The issue on appeal was remanded by the Board in February 2011, and an opinion was sought from a specialist with the Veterans Health Administration (VHA) in May 2013.

In a January 2014 decision, the Board denied service connection for renal cancer, to include as the result of exposure to herbicides and PCBs, and as secondary to service-connected diabetes mellitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2015 Memorandum Decision, the Court vacated the Board's January 2014 decision and remanded the matter to the Board for action consistent with its decision. 

In May 2015, the Board received additional medical and treatise evidence from the Veteran in support of his appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO issue a supplemental statement of the case addressing this evidence is not required.  38 C.F.R. § 20.1304 (2014). 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; thus, his exposure to Agent Orange is presumed. 

2.  The Veteran's renal cancer is reasonably shown to have been caused by his exposure to herbicides in service.


CONCLUSION OF LAW

The criteria for service connection for renal cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that the Board is granting service connection for renal cancer as due to Agent Orange exposure in the analysis below, any deficiencies of notice or assistance are moot.

II. Legal Analysis

The Veteran seeks service connection for kidney cancer.  He contends that exposure to the herbicide Agent Orange (or PCBs) is responsible for his diagnosis of kidney cancer.  In the alternative, he contends that there is a causal relationship between his cancer diagnosis and his service-connected diabetes.  The Board also notes that on his VA Form 9 (formal appeal), submitted in October 2008, the Veteran claimed that Agent Orange caused his kidney cancer. He reported that he worked on and around aircraft associated with Operation Ranch Hand.  He also claimed that it had been proven that PCBs in transformers were a cause of kidney cancer.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) . The Veteran in this case is legally-presumed to have been exposed to herbicide agents, to include Agent Orange, because he served in Vietnam during his period of Vietnam era active service.

Additionally, listed diseases associated with herbicide agent (including Agent Orange) exposure in service are presumed to be service connected if manifested to a compensable degree within a specified time period.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Kidney cancer is not one of the enumerated presumptive diseases associated with herbicide exposure.  Id.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has been diagnosed as having renal cancer.  (See November 2010 report, prepared by R. G., M. D., reflecting that the Veteran underwent a right radical nephrectomy for renal cell carcinoma in January 2006).  The Veteran has also been shown to have served in the RVN during the Vietnam era, and, as such, is presumed to have been exposed to herbicides in service.  Renal cancer; however, is not one of the listed diseases that warrants presumptive service connection based on herbicide exposure.  Service connection on this basis is therefore not available.  In the analysis below, the Board will resolve reasonable doubt in the Veteran's favor and award service connection for kidney cancer as secondary to his presumed Agent Orange exposure in the RVN on a direct incurrence basis.  Combee, supra.  

There is evidence, to include private and VA opinions, that are supportive of and against the direct service connection component of the Veteran's claim.  

Evidence in support of the claim includes a December 2013 statement from the Veteran along with a Chemical Datasheet pertaining to 2, 3, 7, 8-Tetrachlorodibernzo-P-Dioxin (TCDD) and a Department of Health and Human Services National Institute for Occupational Safety and Health (NIOSH) publication, Current Intelligence Bulletin 40 on 2, 3, 7, 8-Tetrachlorodibenzo-p-dioxin (TCDD, "dioxin").  In his statement, the Veteran indicated that he had not worn protective clothing or used a breathing apparatus while working with TCDD. Also, he related that he had breathed TCDD, it was in his food, his clothes were washed in water contaminated with TCDD, and he was around the source when performing maintenance on Ranch Hand aircraft.  The Board finds the articles submitted by the Veteran to be of minimal probative value in evaluating the direct service connection component of his claim.  The Chemical Datasheet does not pertain to the Veteran directly and does not discuss kidney cancer.  The NIOSH publication also did not pertain to the Veteran directly.  While noting that studies of TCDD were suggestive of TCDD's ability to cause cancer, there was no conclusion presented regarding humans and kidney cancer.  It was also noted generally that NIOSH recommends that TCDD be considered as a potential occupational carcinogen.  Overall, the articles are not specific to kidney cancer in humans following dioxin exposure and the report does not attempt to draw a cause and effect relationship between dioxin exposure and kidney cancer.  Further, the evidence does not specifically refer to the Veteran.  For these reasons, the Board finds the above-cited articles to be of minimal probative value in evaluating the Veteran's claim for renal cancer on a direct incurrence basis. 

The Veteran also submitted treatise evidence entitled "An Update on the Toxicity of PCBs," in which the author noted that many studies looking at workers exposed to PCBs found a consistent increase in kidney cancer, although the actual number of cases was small.  While this evidence does not specifically refer to the Veteran, it discussed the effect of PCBs on humans.  Thus, the Board finds this evidence probative in evaluating the Veteran's claim for service connection for renal cancer on a direct service connection basis.  

The Veteran also submitted a March 2015 opinion, prepared by his treating provider, Dr. C. C.  Dr. C. C. opined that he had treated the Veteran for the previous 15-20 years for renal cancer and other disabilities and morbidities.  Dr. C. C. noted the Veteran's presumed exposure to dioxins in service, and provided copies of the previously submitted Chemical Datasheet pertaining to 2, 3, 7, 8-TCDD and publication, prepared by NIOSH, titled, "What is Agent Orange."  Dr. C. C. opined that studies, to include those listed above, showed that dioxin caused renal adenocarcinoma.  Dr. C. C. pointed out, and as discussed in NIOSH's publication, that dioxin concentration in the RVN was 22-25 times the normal agriculture use for killing plants.  Thus, it was his opinion that it was more likely than not that the Veteran's renal carcinoma was caused by his exposure to Dioxin.  (See March 2015 report, prepared by Dr. C. C.) 

Recognition is given to the fact that Dr. C. C.'s opinion was based, in part, on articles/medical treatise evidence that the Board has found to be of minimal probative value in addressing the relationship between the Veteran's renal cancer and his exposure to Agent Orange.  There are, however other means by which a physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time, such as in the case of Dr. C.C.'s long-term treatment of the Veteran. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While not clearly articulated, it stands to reason that his long history of treating the Veteran gave Dr. C.C. intimate knowledge of the Veteran's body mechanics and his kidney cancer and by that basis alone his opinion is found to be probative in evaluating the Veteran's claim for service connection for renal cancer, to include as due to Agent Orange, on a direct incurrence basis.  

Evidence against the direct service connection component of the Veteran's claim for renal cancer includes a March 2011 VA examiner's opinion.  The March 2011 VA examiner determined that kidney cancer was not a presumptive disorder associated with Agent Orange exposure, and therefore herbicides were not a causal factor in the Veteran's case.  Following a review of medical literature in peer-reviewed journals, the VA examiner found that studies of workers provided evidence that PCBs were associated with certain types of cancer in humans, such as that of the liver and biliary tract.  However, there were no studies linking PCB exposure to kidney cancer.  Therefore, the VA examiner concluded that it was less likely than not that the Veteran's kidney cancer was secondary to herbicide or PCB exposure.  (See March 2011 VA examination report).

The Board finds the March 2011 VA examiner's opinion to be of minimal probative value because while she correctly pointed out that kidney cancer is not an enumerated, presumptive disorder associated with herbicide exposure within VA regulations, service connection may nonetheless be granted if it is found that direct exposure to these agents led to a current disability.  Moreover, with regard to PCB exposure, the Veteran, as discussed above, submitted treatise evidence entitled, "An Update on the Toxicity of PCBs," in which the author noted that many studies looking at workers exposed to PCBs found a consistent increase in kidney cancer, although the actual number of cases was small.  The March 2011 VA examiner only noted those studies which found no association, and failed to account for studies, such as the one submitted by the Veteran.  Thus, for these reasons, the Board finds the March 2011 VA examiner's opinion to be of minimal probative value in evaluating the Veteran's claim on a direct incurrence basis. 

Other evidence against the claim is an opinion from a specialist associated with the VHA, authored in July 2103.  As to the question whether there was a link between the Veteran's cancer and exposure to herbicides and/or PCBs, the specialist noted that the incidence of kidney cancer is approximately 65,000 cases per year in the U.S., and that risk factors included smoking, hypertension, obesity, acquired cystic disease, pain medications, hepatitis C, sickle cell disease, and genetic pre-disposition.  Occupational exposure linked to kidney cancer included substances such as asbestos, cadmium, and gasoline.  PCB and herbicides exposure, however, are not established risk factors. The VHA specialist pointed out that the most recent update to the Institute of Medicine report on the association of Agent Orange with diseases lists diabetes mellitus, but not kidney cancer.  While some association between those chemicals and kidney cancer may exist, the specialist found that such exposure appears to convey a small (less than two-fold) increased risk of kidney cancer above background, and thus it was not likely that the Veteran's kidney cancer resulted from exposure to herbicides or PCBs.  (See July 2013 VHA opinion).  

As noted by the Court in its January 2015 Memorandum Decision, the July 2013 VHA specialist's opinion is of diminished probative value because in denying the claim on a direct service connection basis, the specialist relied on a determination as to whether renal cancer was on the presumptive list for diseases exposed to herbicides.  This rationale is insufficient to render an informed decision as to whether a relationship may nevertheless exist between a claimant's disorder and herbicide exposure.  (See January 2015 Memorandum Decision, quoting Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").)  Thus, for these reasons, the Board finds the July 2013 VHA specialist's opinion to be of diminished probative value in evaluating the Veteran's claim on a direct service connection basis.  

Thus, while Dr. C. C.'s favorable opinion is of diminished probative value given that it was based, in part, on medical treatise evidence that has been found to be minimally probative in evaluating the Veteran's claim, it nevertheless places the weight of the evidence at least in equipoise.  Accordingly, service connection for renal cancer as secondary Agent Orange exposure is granted.  In view of the award, the Board finds that there would be no useful purpose in addressing the theory of secondary service connection.


ORDER

Service connection for renal cancer, to include as the result of exposure to herbicides, is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


